DETAILED ACTION
This action is responsive to the application No. 16/591,116 filed on 02 October 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II-A, claims 1-3, 7, and 8 in the reply filed on 05 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 5,807,768, of record).
(Re Claim 1) Shin teaches a semiconductor device comprising (Fig. 3A and supporting text): 
a semiconductor element (2b); a lead frame (4b) including a mount (3b) having an upper surface over which the semiconductor element is mounted (as shown in Fig. 3A); a sealing resin (6b/8b) sealing the lead frame and the semiconductor element so that an outer lead of the lead frame protrudes outwardly (as shown); and a resin wall (9) located on an inner lead between the outer lead and the mount of the lead frame (as shown), wherein a vertical thickness of the resin wall is greater than a vertical thickness from a lower surface of the sealing resin to a lower end of the lead frame (9 is shown to have a vertical thickness greater than the thickness of the resin below the lower surface of the mount 3b which is zero thickness).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (JP H04215461, with machine translation, of record).
(Re Claim 1) Arai teaches a semiconductor device comprising (see Figs. 1-2 and supporting text): 
a semiconductor element (1); a lead frame (6) including a mount (2) having an upper surface over which the semiconductor element is mounted (Fig. 1); a sealing resin (3) sealing the lead frame and the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP H04215461, with machine translation, of record), in view of Lee et al. (US 5,964,030) and Shin (US 5,807,768, of record).
(Re Claim 1) Arai teaches a semiconductor device comprising (see Figs. 1-2 and supporting text): 
a semiconductor element (1); a lead frame (6) including a mount (2) having an upper surface over which the semiconductor element is mounted (Fig. 1); a sealing resin (3) sealing the lead frame and the semiconductor element so that an outer lead of the lead frame protrudes outwardly; and a resin wall (4) located on an inner lead between the outer lead and the mount of the lead frame (shown in Figs. 1-2), wherein a vertical thickness of the resin wall is greater than a vertical thickness from a lower surface of the sealing resin to a lower end of the lead frame (shown in Fig. 1).  Depending on the interpretation of the “resin wall”, see §112 above, Arai is silent regarding the material of the resin wall (4) being a resin.  One of ordinary skill in the art desiring to make or use Arai’s invention would be motivated to look to related art to teach a suitable material for the resin wall (4).  Related art from Lee teaches this corresponding resin wall structure may be made from epoxy resin (60, col 5 lines 5-23).  Related art from Shin also teaches forming a resin wall (Fig. 3A: 9) from a resin material (col 5 lines 51-55) such as epoxy resin. One of ordinary skill in the art would find it obvious to select a known, working material as taught by Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP H04215461, with machine translation, of record), Lee et al. (US 5,964,030) and Shin (US 5,807,768, of record) as applied above, and further in view of Nakajima et al. (US 2004/0089928, of record), Oka et al. (US 2010/0133667), and Sohn et al. (US 2013/0069213).
(Re Claim 3) further comprising an insulating sheet located at the lower end of the lead frame (Fig. 1, resin 3 formed below the lead frame is insulating and in the form of a sheet).
Alternatively, one of ordinary skill in the art would recognize insulating sheets below lead frames having a variety of functions are conventionally integrated into lead frame packages like Arai’s for the purpose of attaching/bonding additional substrates/components or conductive heat sinks, and therefore would be obvious to incorporate into Aria’s lead frame package. Related packaging art from Nakajima teaches incorporating an insulating sheet (6) below a lead frame noting process advantages and package improvements across multiple embodiments (paras. [0043]-[0048], [0086], [0103], [0115], [0116], [0137]-[0139], [0142]-[0146], [0152]-[0154]).  Related packaging art from Oka teaches integrating an insulating sheet (7) below the lead frame for the purpose of attaching metal heat sink (8).  Related packaging art from Sohn teaches including multiple insulating sheets are included below a lead frame e.g. 185 for bonding, 110 for controlling warpage and thermal management, and 120 for bonding to an external heatsink.  In view of the prior art, there are numerous reasons for including insulating sheets below lead frames in molded lead frame packages (e.g. for bonding, protection, insulation, thermal management, controlling warpage, etc.)1 and one of ordinary skill in the art would find it obvious to include insulating .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP H04215461 with machine translation, of record), Lee et al. (US 5,964,030) and Shin (US 5,807,768, of record) as applied above, and further in view of Terada et al. (JP2018-133521 with machine translation, of record).
(Re Claim 7) wherein the semiconductor element includes a wide-bandgap semiconductor.
Arai is silent regarding a wide-bandgap semiconductor, simply indicating a generic semiconductor chip.  One of ordinary skill in the art would recognize Aria’s lead frame package having the resin walls for improved resin filling is applicable to a semiconductor chip made from any material as the inventive package structure is independent of whether the chip is made from Si, GaAs, GaN, SiC, or any other semiconductor material.  Related art from Terada teaches packaging wide-bandgap semiconductor die, e.g. SiC, GaN, etc. in a molded lead frame package. One of ordinary skill in the art would find it obvious to incorporate a wide-bandgap semiconductor chip in Aria’s package, such as SiC or GaN, etc. as taught by Terada, as these materials have numerous well known advantages, for example the ability to handle higher voltage and power, higher operating temperatures, faster switching, better efficiency, etc., than conventional silicon die, and therefore would be an obvious modification to and/or application for Aria’s package structure.
(Re Claim 8) Aria, Lee, and Shin teach the semiconductor device of claim 1 as discussed above.  Aria, Lee and Shin, however are silent regarding a main conversion circuit, and converting input power and outputting the converted power; and a control circuit outputting a control signal for controlling the main conversion circuit to the main conversion circuit.  One of ordinary skill in the art would recognize Aria’s lead frame package having resin walls for improved filling is suitable for a wide range of semiconductor chips, such as die for power conversion as taught by Terada, having a main conversion circuit, and converting input power and outputting the converted power; and a control circuit outputting a control signal for controlling the main conversion circuit to the main conversion circuit (Fig. 21 and supporting text in paras. [0035] and [0044]).  One of ordinary skill in the art would find it obvious to . 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 5,807,768, of record) as applied above, and further in view of Mashimo et al. (US 2012/0075816) and Otremba et al. (US 2018/0061745).
(Re Claim 2) wherein the resin wall is located to be within 10 mm from a joint between a wire connecting the semiconductor element with the inner lead of the lead frame and the lead frame, and to be closer to the outer lead of the lead frame than the joint is, and an upper end of the resin wall is at a higher location than an upper end of the wire.
Shin shows the upper end of the resin wall 9 is higher than an upper part of the wire 5b and that the resin wall is closer to the wire bond than the outer portion of the lead 4b.  Shin is silent regarding specific dimensions of the molded lead frame package, however based on Shin’s Fig. 3A, one of ordinary skill in the art having a general knowledge of conventional molded lead frame package dimensions, typically on the order of 10-20 mm across, would determine that Shin’s Fig. 3A reasonably suggests that the resin wall 9 would be within 10 mm of the wire bond.  Looking to related packaging art for guidance with respect to conventional package dimensions, Mashimo teaches a similar lead frame package (Fig. 9, for reference 101 having dimensions of 10 mm x 10 mm, para. [0006], and Figs. 1A-1B for reference 12 having dimensions of 30mmx15mm, 15 mm corresponding to the Fig. 1B section, paras. [0021]-[0023]).  Also noting similar lead frame packages as taught by Otremba disclosing similar dimensions corresponding to Figs. 4A-4B (paras. [0070]-[0073]).  Based on a lead frame package having conventional dimensions as evidenced by related art from Mashimo and Otremba, a suitable package size for Shin’s package would be on the order of 10-20 mm, and therefore the resin wall would be within 10 mm as shown.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 5,807,768, of record) as applied above, and further in view of view of Nakajima et al. (US 2004/0089928, of record).
(Re Claim 3) further comprising an insulating sheet located at the lower end of the lead frame.
. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 5,807,768, of record) as applied above, and further in view of Terada et al. (JP2018-133521, with machine translation, of record).
(Re Claim 7) wherein the semiconductor element includes a wide-bandgap semiconductor.
Shin is silent regarding a wide-bandgap semiconductor, simply indicating a generic semiconductor chip.  One of ordinary skill in the art would recognize Shin’s lead frame package having the resin walls is applicable to a semiconductor chip made from any material as the inventive package structure is independent of whether the chip is made from Si, GaAs, GaN, SiC, or any other semiconductor material.  Related art from Terada teaches packaging wide-bandgap semiconductor die, e.g. SiC, GaN, etc. in a molded lead frame package. One of ordinary skill in the art would find it obvious to incorporate a wide-bandgap semiconductor chip in Shin’s package, such as SiC or GaN, etc. as taught by Terada, as these materials have numerous well known advantages, for example the ability to handle higher voltage and power, higher operating temperatures, faster switching, better efficiency, etc., than conventional silicon die, and therefore would be an obvious modification to and/or application for Aria’s package structure.
(Re Claim 8) Shin teaches the semiconductor device of claim 1 as discussed above.  Shin is silent regarding a main conversion circuit, and converting input power and outputting the converted power; and a control circuit outputting a control signal for controlling the main conversion circuit to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-89 attachment.  The additional cited art teaches related power devices, lead frame packages having various insulating sheets, and additional package structures having various resin wall structures or related structures/geometry for improving resin molding.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additional pertinent art regarding incorporating insulating sheets below lead frames is cited on the PTO-892 attachment.